Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims is related with receiving, from a
Mobility Management Entity (MME), a bearer resource modification reject message with a cause value, in response to a bearer resource modification request message sent to the MME.  Watfa (USPub: 2011/0103277) discloses receiving, from an MME, a bearer resource modification reject message with a cause value, in response to a bearer resource modification request message sent to the MME (para. 81, lines 1-3 and line 13).  Chin (USPub: 2012/0300750) discloses transmitting, to the MME, a tracking area update (TAU) request message comprising an EPS bearer context status information element (IE) to synchronize an EPS bearer context status with the MME (para. 118, lines 1-6).  However, the However, Watfa and Chin do not disclose transmitting, to a mobility management entity (MME), a bearer resource modification request message for releasing all traffic flows for a bearer; receiving, from the MME, a bearer resource modification reject message with a cause value; deactivating an evolved packet system (EPS) bearer context locally without peer-to-peer signaling between the UE and the MME, in response to receiving the bearer resource modification reject message; and transmitting, to the MME, a tracking area update (TAU) request message comprising an . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419